Citation Nr: 0417369	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  04-10 365	)	DATE
	)
	)


THE ISSUE

Whether an April 29, 2002 decision, in which the Board of 
Veterans' Appeals (Board) assigned an effective date of March 
22, 1996, for a grant of service connection for chronic 
obstructive pulmonary disease, emphysema, chronic bronchitis 
and pleural thickening due to asbestos exposure, should be 
revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Irving M. Solotoff, Veteran 
Claims Agent


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The moving party had active service from February 1943 to 
January 1946.  

This matter is before the Board in response to a May 2003 
motion for revision of an April 29, 2002 decision, in which 
the Board assigned an effective date of March 22, 1996, for a 
grant of service connection for chronic obstructive pulmonary 
disease, emphysema, chronic bronchitis and pleural thickening 
due to asbestos exposure.  The Board notes that, on April 29, 
2002, the Board issued another decision addressing prior CUE 
claims then on appeal; however, that decision is not 
pertinent to this motion and will not be discussed.  In his 
May 2003 motion for revision, the veteran was clear that he 
was alleging CUE in the other April 29, 2002 decision, in 
which the Board assigned an effective date of March 22, 1996, 
for a grant of service connection for a pulmonary disability.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  See Pub. L. No. 105-
111 (Nov. 21, 1997) (codified at 38 U.S.C.A. §§ 5109A and 
7111 (West 2002)).  In March 2004, in accordance with 38 
U.S.C.A. § 7111, the Board sent a letter to the moving 
party's representative acknowledging his motion for revision 
of a prior Board decision on the grounds of CUE.  The Board 
indicated that the representative had 30 days from the date 
of the letter to file a relevant response.  Thereafter, the 
moving party's representative contacted the Board and 
requested all evidence that had been added to the claims file 
since September 2003.  The Board responded that the only new 
document that had been associated with the claims file since 
that date was a letter sent to the veteran and his 
representative.  Since then, the Board has received nothing 
further from the veteran.  The Board thus deems the motion 
for revision ready for review.




FINDINGS OF FACT

1.  In an April 29, 2002 decision, the Board assigned an 
effective date of March 22, 1996, for a grant of service 
connection for chronic obstructive pulmonary disease, 
emphysema, chronic bronchitis and pleural thickening due to 
asbestos exposure.  

2.  The correct facts, as they were known at that time, were 
before the Board on April 29, 2002, and on that date, the 
Board correctly applied the statutory and regulatory 
provisions then in effect.


CONCLUSION OF LAW

The April 29, 2002 decision, in which the Board assigned an 
effective date of March 22, 1996, for a grant of service 
connection for chronic obstructive pulmonary disease, 
emphysema, chronic bronchitis and pleural thickening due to 
asbestos exposure, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5110, 7104, 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2003); 38 C.F.R. §§ 3.400, 
20.1100, 20.1400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to motions for revisions of Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that the VCAA does not require remand of all 
claims pending on its effective date, that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.)

II.  Analysis of Motion

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise a prior Board decision on the 
grounds of CUE.  A motion in which review is requested based 
on CUE in a Board decision may be filed at any time after the 
underlying decision is rendered.  Review may be requested by 
the Board on its own motion or upon the request of a 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2003).

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2003).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003). Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d) (2003).  CUE also does 
not encompass the otherwise correct application of a statute 
or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 38 C.F.R. § 20.1403(e) (2003).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the April 29, 2002, decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404 (2003).

In this case, in his motion, the moving party clearly and 
specifically alleges an error of fact in the Board decision 
at issue, provides the factual basis for his allegation, and 
indicates that if the Board had not made this error, he would 
have been awarded benefits to which he was entitled.  
Specifically, the moving party alleges that, at an August 
2001 hearing held at the RO, another Veterans' Law Judge 
agreed with the moving party that there was documentation of 
record establishing that a claim for service connection for 
chronic obstructive pulmonary disease had been filed on June 
15, 1989.  He argues however, that in the April 29, 2002 
decision, the Veterans' Law Judge ignored this conceded fact 
and assigned an earlier effective date of March 22, 1996, 
rather than June 15, 1989, for the grant of service 
connection.  The moving party also alleges that, were it not 
for VA's failure to assist the moving party in ascertaining 
the cause of his chronic obstructive pulmonary disorder over 
the years, his initial claim would have been granted much 
earlier.  The moving party's representative alleges that the 
Board erred by not properly reviewing a notice of 
disagreement that was filed immediately after the Board 
issued its April 29, 2002 decision.

The Board acknowledges these assertions, but for the reasons 
explained below, finds that the correct facts, as they were 
known at that time, were before the Board on April 29, 2002, 
and that on that date, the Board correctly applied the 
statutory and regulatory provisions then in effect.

With regard to the first allegation, the Board notes that, 
when it rendered its decision on April 22, 2000, it did not 
specifically refer to a claim for chronic obstructive 
pulmonary disease filed in 1989, but it acknowledged such a 
claim when it wrote: 

The veteran contends that he is entitled 
to an effective date earlier than January 
13, 1999, concerning the grant of service 
connection for COPD.  Specifically, the 
veteran claims that the effective date 
for this award should be effective back 
to 1987 or 1989.

A review of the claims file reveals that 
the Board rendered a decision on June 13, 
1995, the Board denied the veteran's 
claim of service connection for COPD. 
This Board decision is final, and may not 
now be disturbed absent a motion and 
showing of clear and unmistakable error.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); see also 38 C.F.R. §§ 20.1100, 
20.1400 (2001).  As was explained in the 
introduction section of this decision, 
the Board has filed a separate but 
contemporaneous decision that, in 
pertinent part, denied the veteran's 
motion for CUE in the June 13, 1995 
decision.

Board Decision at 3-4 (Aug. 22, 2002)..

In other words, the Board was aware of the fact that the 
moving party might have filed a claim in 1987 or 1989, but 
that fact had no bearing on his earlier effective date claim 
because the Board decided that claim in a 1995 decision that 
subsequently became final and because the only way the moving 
party was able to dispute that decision was to show 
entitlement to revision based on CUE.  The moving party later 
did so, and in another decision dated April 22, 2002, the 
Board denied that motion.  

In the remainder of the decision at issue herein, the Board 
focused on the fact that the moving party filed a claim to 
reopen the previously-denied claim of entitlement to service 
connection for chronic obstructive pulmonary disease on March 
22, 1996.  The veteran does not dispute this fact as 
inaccurate.  This fact formed the basis of the Board's 
decision to grant, in part, the moving party's claim for an 
earlier effective date.

With regard to the second allegation, the Board again notes 
that, under 38 C.F.R. § 20.1403(d), a failure to fulfill VA's 
duty to assist a claimant with the development of facts 
relevant to his claim is not an example of a situation 
constituting CUE.  Even assuming this was not the case, 
contrary to the moving party's assertion, the record shows 
that VA assisted the moving party in developing his claim for 
service connection for chronic obstructive pulmonary disease 
by obtaining a medical expert opinion.  However, that opinion 
did not support the claim.

With regard to the third allegation, the Board notes that, to 
prevail in this motion, the evidence must establish that the 
correct facts were not before the Board on April 29, 2002, or 
that the Board did not apply the statutory and regulatory 
provision then in effect.  The contents of a notice of 
disagreement filed after the crucial decision thus has no 
relevance to the question at issue.  In any event, contrary 
to the allegation, the record shows that, following the 
issuance of the April 29, 2002 decision at issue, the RO 
reviewed two notices of disagreement filed by the moving 
party.  The RO then sent the moving party a letter indicating 
that he could not appeal a Board decision by filing such a 
document.  If the moving party wished to appeal the Board's 
decision, he should have filed a Notice of Appeal with the 
Court.  The moving party was informed of this option on the 
back pages of the Board's April 29, 2002 decision.  

In light of the foregoing, the moving party's motion for 
revision is not sustainable on the basis that the correct 
facts, as known on April 22, 2002, were not before the Board.

VA law and regulations in effect at the time of the April 29, 
2002 decision provided that the effective date for a claim 
reopened after a final disallowance was to be the date of 
receipt of claim, or the date entitlement arose, whichever 
was later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(q)(ii) (2002).  The Board cited and addressed the 
aforementioned statutory and regulatory provisions and made 
findings relevant thereto.  Specifically, the Board noted 
that the most recent final disallowance with regard to the 
issue of service connection for chronic obstructive pulmonary 
disease was a June 13, 1995 Board decision.  Thus, the 
establishment of an effective date for service connection of 
that disease prior to June 13, 1995 was precluded under the 
circumstances of this case.  38 U.S.C.A. §§ 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.400(q)(ii), 20.1100, 20.1400 
(2002).  The Board then applied this fact to the law and 
regulations and found that, under the particulars of the 
case, an effective date earlier than January 13, 1999, for a 
grant of service connection for chronic obstructive pulmonary 
disease, was warranted.  It concluded that March 22, 1996, 
the receipt date of the moving party's claim to reopen his 
previously denied claim of entitlement to service connection 
for chronic obstructive pulmonary disease, was the 
appropriate effective date to be assigned.

In light of the foregoing, the moving party's motion for 
revision is not sustainable on the basis that the Board 
incorrectly applied the statutory and regulatory provisions 
then in effect.  

Based on the above findings, the Board concludes that its 
April 29, 2002 decision, in which it assigned an effective 
date of March 22, 1996, for a grant of service connection for 
chronic obstructive pulmonary disease, emphysema, chronic 
bronchitis and pleural thickening due to asbestos exposure, 
does not involve CUE.  The moving party's motion for a 
revision of that decision must therefore be denied.


ORDER

CUE not having been shown, the moving party's motion for 
revision of the April 29, 2002 decision, in which the Board 
assigned an effective date of March 22, 1996, for a grant of 
service connection for chronic obstructive pulmonary disease, 
emphysema, chronic bronchitis and pleural thickening due to 
asbestos exposure, is denied.



                       
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



